      Case 1:19-cv-02037-DLC Document 35 Filed 11/10/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 BERNARD SCARBOROUGH,                    :
                                         :
                      Plaintiff,         :            19cv2037 (DLC)
                                         :
                -v-                      :         MEMORANDUM OPINION
                                         :              AND ORDER
 U.S. SECURITY ASSOCIATES, INC.,         :
                                         :
                      Defendant.         :
                                         :
 --------------------------------------- X
Appearances:

For the plaintiff:
Bernard Scarborough
2931 Eighth Avenue, Apt. 7F
New York, NY 10039

DENISE COTE, District Judge:

     The plaintiff has sought reinstatement of his action.            That

application is denied.

     On November 5, 2019, during fact discovery and following an

unsuccessful mediation, Christopher Mason (“Mason”) and Locksley

Wade (“Wade”) moved to withdraw as counsel for plaintiff in the

above-captioned case.    In their supporting affidavit, Mason and

Wade stated that plaintiff had ceased communication with counsel

and that they could not comply with their discovery obligations

or otherwise prosecute the case as a result.

     An Order of November 12, 2019 granted Mason and Wade’s

motion to withdraw.    The November 12 Order further ordered that

any new counsel for plaintiff must file a Notice of Appearance
      Case 1:19-cv-02037-DLC Document 35 Filed 11/10/20 Page 2 of 6



by December 6 and that, if no counsel appeared on plaintiff’s

behalf, plaintiff must complete a Notice of Appearance form and

submit it by mail to the Pro Se Office of this Courthouse by

December 6.    The November 12 Order included instructions for

filing a Notice of Appearance and other resources for pro se

litigants.    The November 12 Order advised plaintiff that failure

to submit a Notice of Appearance and proof of service of such

Notice on defendant may result in dismissal of the action for

failure to prosecute.    The schedule for the remainder of the

litigation set forth in the Order included the completion of

fact discovery by January 31, 2020.

     The November 12 Order required Mason and Wade to serve a

copy of the November 12 Order on plaintiff and file proof of

service on the public docket.     On November 13, Mason filed a

Certificate of Service of the November 12 Order stating that a

copy of the November 12 Order was mailed to plaintiff’s last

known address.

     On December 13, 2019, after no Notice of Appearance had

been filed by plaintiff or new counsel, the action was

dismissed.    On January 6, 2020, plaintiff filed a Notice of

Appeal of the December 13 dismissal.

     On March 10, 2020, nearly four months after the November 12

Order, plaintiff filed a motion to set aside the judgment

pursuant to Rule 60, Fed. R. Civ. P.      The motion principally


                                    2
         Case 1:19-cv-02037-DLC Document 35 Filed 11/10/20 Page 3 of 6



complains about the services provided by Mason and Wade.             The

plaintiff also explains, however, that he never told his

attorneys that he did not want them to represent him.

     The March 10 filing was the pro se plaintiff’s first

correspondence with this Court.         The March 10 filing did not

explain plaintiff’s failure to communicate earlier with this

Court.    In his motion, plaintiff states that he was not aware

that he had to file a pro se Notice of Appearance form.

Plaintiff’s March 10 motion did not address whether he received

the November 12 Order.

     On March 13, plaintiff was ordered to explain by March 23

whether he had received the November 12 Order.           The March 13

Order warned plaintiff that failure to do so may result in

denial of the March 10 motion.        The Court mailed a copy of the

March 13 Order to plaintiff on March 17.          To date, plaintiff has

not filed a notice of appearance, sought an extension, or

otherwise communicated with the Court.

     Plaintiff’s March 10 motion is denied.           There are several

impediments to granting plaintiff’s motion.           A district court

possesses the “inherent power and responsibility to manage [its]

docket so as to achieve the orderly and expeditious disposition

of cases.”     Huebner v. Midland Credit Mgmt., Inc., 897 F.3d 42,

53 (2d Cir. 2018).      That power includes the prerogative to issue

appropriate sanctions.       Id.   Accordingly, plaintiff’s failure to


                                       3
      Case 1:19-cv-02037-DLC Document 35 Filed 11/10/20 Page 4 of 6



abide by the November 12 or March 13 Orders or otherwise

maintain communication with the Court are grounds to deny

relief.

     In addition, Rule 60 does not provide the relief that

plaintiff seeks.    The plaintiff requests that this action be

reinstated so that he may press his claims on his own.

     As is relevant to his motion, Rule 60(b) permits a court to

     relieve a party or its legal representative from a
     final judgment, order, or proceeding for the following
     reasons:

          (1)     mistake, inadvertence, surprise, or excusable
                  neglect; . . . [or]

          (6) any other reason that justifies relief.

Fed. R. Civ. P. 60.

     Rule 60(b) is “a mechanism for extraordinary judicial

relief invoked only if the moving party demonstrates exceptional

circumstances.”    Ruotolo v. City of New York, 514 F.3d 184, 191

(2d Cir. 2009) (citation omitted).      “[C]ourts are generally

reluctant to recognize attorney error as a basis for relief from

an order or judgment.”    Gomez v. City of New York, 805 F.3d 419,

423 (2d Cir. 2015); see also Harris v. United States, 367 F.3d

74, 81 (2d Cir. 2004).    The Second Circuit has “recognized as

bases for Rule 60(b) relief an attorney’s disappearance or

mental illness where the party tried diligently to contact his

or her attorney.”    Gomez, 805 F.3d at 424 (citation omitted).



                                    4
         Case 1:19-cv-02037-DLC Document 35 Filed 11/10/20 Page 5 of 6



     The plaintiff has not shown the diligence or extraordinary

circumstances that require vacatur of the December 2019

dismissal.     The Court will not disturb a judgment that was

rendered almost a year ago absent exceptional circumstances.

                                 Conclusion

     The plaintiff’s March 10, 2020 motion is denied.

Dated:       New York, New York
             November 10, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       5
      Case 1:19-cv-02037-DLC Document 35 Filed 11/10/20 Page 6 of 6



Copy Mailed to:
Bernard Scarborough
2931 Eighth Avenue, Apt. 7F
New York, NY 10039




                                    6
